ORDER

PER CURIAM.
Andrea R. Dietrich (Mother) appeals the judgment of March 26, 2003 denying her motion to set aside the judgment of March 13, 2002 which judgment prohibited Mother from relocating with her minor child to Nevada. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying Mother’s motion. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).